Citation Nr: 0612658	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-35 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1969. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran has hepatitis C that is related to 
service. 


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.
In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated December 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish service connection, and essentially made the 
veteran aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records from a private physician, and a report of a fee-based 
VA examination, which will be addressed as pertinent.  
Although the veteran suggested in his March 2004 notice of 
disagreement that he could submit statements of private 
doctors, biopsy evidence, and expert opinion in support of 
his claim, neither he nor his representative submitted such 
evidence to VA or provided information necessary for VA to 
assist in obtaining that evidence.  Furthermore, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the initial adjudication, and he has not 
been prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial effective date will be assigned, 
and there is no possibility of any prejudice to the appellant 
under the holding in Kent v. Nicholson, No. 04-181, (U. S. 
Vet. App. Mar. 31, 2006).  In light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disease or 
disability, the following must be present: (1) Medical 
evidence of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In the present case, the veteran's private medical records 
show that he currently has hepatitis C.  However, the 
veteran's service medical records are negative for hepatitis 
C.  For example, an October 1968 pre-induction examination 
report does not reference hepatitis C or any other liver 
problem; a September 1969 Medical Board report states that 
the veteran was discharged for reasons arising from 
alcoholism and abuse of household medications, but does not 
reference hepatitis C.

The veteran contends that he acquired hepatitis C from an air 
injection gun when he and fellow recruits received mass 
inoculations during boot camp at Paris Island, South Carolina 
in 1969.  However, there is no evidence of record indicating 
that the veteran acquired hepatitis C in service from an air 
gun device.  While lay statements are competent evidence when 
describing experiences and symptoms, when the determinant 
issue involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu, supra.  

Post service medical records received from the veteran's 
private doctor show that the veteran was diagnosed with 
hepatitis C in August 2002, more than thirty years after 
separation from service.  A July 2002 private medical record 
notes that the veteran's hepatitis C was in a "relatively 
early stage" at that time.  However, there is no opinion in 
the private records as to the etiology of the veteran's 
disease.  

A June 2002 fee-based VA examination includes a comprehensive 
assessment of the veteran's current disease, including a 
history of the veteran's symptoms, which were noted to have 
begun in 1996, and a reference to a 1992 ear piercing.  The 
report does not include a medical opinion as to whether the 
disease is related to the veteran's military service or any 
other activity, i.e. a nexus opinion. 

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
As indicated, the medical evidence shows that there is a 
current diagnosis.  However, because there is no evidence of 
complaints or treatments for these disabilities during 
service, an etiology opinion linking them to service would 
simply be speculative and of no probative value.

Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against a finding of a 
causal relationship between the veteran's military service or 
events therein and his current hepatitis C infection.  
Therefore, service connection for hepatitis C is not 
warranted.

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection for hepatitis C, 
the benefit-of-the-doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.304; Gilbert, 1 Vet. App 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


